DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 09/15/2022. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US 2012/0191631 A1), in view Li et al. (CN 110532306 B – English Translation).

Claim 1. Breckenridge et al. disclose a method (FIG. 4), comprising: 
obtaining (read as FIG. 4, training data (i.e., initial training data) is received from the client computing system (Step 402) [0033]), by a device, first data relating to a machine learning model (read as FIG. 4, training data (i.e., initial training data) is received from the client computing system (Step 402) [0033] …machine learning [0037]); 
pre-processing, by the device, the first data to alter the first data to generate second data (read as the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated [0033]), wherein pre-processing the first data comprises: identifying outlier data, of the first data, based on generating a set of clusters, and altering the first data to remove or alter the outlier data to generate the second data; 
processing, by the device, the second data to select a set of features from the second data (read as a predictive model can be trained with different features, again generating different trained models. The selection of features, i.e., feature induction, can occur during multiple iterations of computing the training function over the training data. [[040]. The training is applied to the pre-processed data (i.e. second data)); 
analyzing, by the device, the set of features to evaluate a plurality of types of machine learning models with respect to the set of features (read as The effectiveness of each of the trained predictive models is estimated (Step 406). For example, a model selection module 210 is operable to estimate the effectiveness of each trained predictive model… [0042]. FIG. 4 step 406); 
selecting, by the device, a particular type of machine learning model, of the plurality of types of machine learning models, for the set of features based on analyzing the set of features to evaluate the plurality of types of machine learning models (read as Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); 
tuning, by the device, a set of parameters of the particular type of machine learning model to train the machine learning model (read as Although the selected predictive model was trained during the evaluation stage described above, training at that stage may have involved only a sample of the training data, or not all of the training data at one time…Accordingly, if necessary, the selected predictive model is fully trained using the training data (e.g., all K partitions) (Step 410), for example, by the model training module 212 [0046]); 
providing, by the device, access to the particular type of machine learning model via an interface (read as Access to the trained predictive model is provided (Step 412)); 
receiving, by the device and as input via the interface, third data for prediction using the particular type of machine learning model (read as The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414). In response, the input data is input to the trained predictive model 218 and a predictive output generated by the trained model (Step 416) [[0048]); and 
providing, by the device and as output via the interface, a prediction using the particular type of machine learning model based on receiving the third data (read as The predictive output is provided; it can be provided to the client computing system (Step 418) [0048]).
Breckenridge et al. disclose removing outliers to pre-process data.
However, in the related field of endeavor Li et al. disclose: calculating the close type of the data point to remove the outlier point, so that the initial clustering center will not be the outlier point (English Translation). The idea, of removing outliers before clustering data, is clearly disclosed by Li et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Breckenridge et al. with the teaching of Li et al. in order to remove the outlier point, so that the initial clustering center will not be the outlier point, so that the clustering effect global optimal (Li et al. (English Translation)).

Claim 2. The method of claim 1, the combination of Breckenridge et al. and Li et al. teaches, 
wherein processing the second data comprises: 
identifying a plurality of features of the second data (Breckenridge et al.: read as selected features may be used for each of the multiple training functions [0041]); and 
performing a feature reduction procedure to identify the set of features from the plurality of features of the second data (Breckenridge et al.: read as selected features may be used for each of the multiple training functions [0041]).

Claim 3. The method of claim 1, Breckenridge et al. disclose,
wherein analyzing the set of features to evaluate a plurality of types of machine learning models with respect to the set of features comprises: 
classifying the plurality of types of machine learning models based on a type of problem associated with the first data (Breckenridge et al.: read as there are many different trained predictive models that can be generated. Depending on the nature of the input data to be used by the trained predictive model to predict an output, different trained predictive models perform differently. That is, some can be more effective than others [0041]).

Claim 4. The method of claim 1, the combination of Breckenridge et al. and Li et al. teaches, 
wherein analyzing the set of features to evaluate a plurality of types of machine learning models with respect to the set of features comprises: 
automatically optimizing hyper parameters (Breckenridge et al.: read as the hyper-parameter configurations to apply to the training functions [0045]) of the plurality of types of machine learning models to attempt to optimize the plurality of types of machine learning models (Breckenridge et al.: read as one or more different metrics can be used to estimate the effectiveness of the trained model. For example, cross-validation results can be used to indicate whether the trained predictive model generated more false positive results than true positives and ignores any false negatives [0043]).

Claim 5. The method of claim 1, the combination of Breckenridge et al. and Li et al. teaches, 
wherein analyzing the set of features to evaluate a plurality of types of machine learning models with respect to the set of features comprises: 
providing, via a user interface, a visualization of model performance of the plurality of types of machine learning models (Breckenridge et al.: read as For example, the effectiveness scores of the available trained predictive models can be compared, and the most effective trained predictive model selected. The client computing system 202 can receive access to the selected trained predictive model (Box 506) [0067]); and 
receiving, via the user interface, a selection of the particular type of machine learning model (Breckenridge et al.: read as The operator can select one of the available predictive models, e.g., by clicking on the name or icon [0055]) based on providing the visualization of the model performance of the plurality of types of machine learning models (Breckenridge et al.: read as  The operator can select one of the available predictive models, e.g., by clicking on the name or icon. In response, a second web page (e.g., a form) can be displayed that prompts the operator to upload input data that can be used by the selected trained model to provide predictive output data (in some implementations, the form can be part of the first web page described above) [0055]).

Claim 6. The method of claim 1, the combination of Breckenridge et al. and Li et al. teaches, 
wherein tuning the set of parameters of the particular type of machine learning model comprises: 
optimizing hyper parameters of the particular type of machine learning model (Breckenridge et al.: read as For a given training function, multiple different hyper-parameter configurations can be applied to the training function, again generating multiple different trained predictive models [0040] …In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); and 
retraining the machine learning model based on optimizing the hyper parameters of the machine learning model (read as For a given training function, multiple different hyper-parameter configurations can be applied to the training function, again generating multiple different trained predictive models [0040] …In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]).

Claim 7. The method of claim 1, the combination of Breckenridge et al. and Li et al. teaches, 
wherein providing access to the particular type of machine learning model via the interface comprises: 
deploying the particular type of machine learning model as a webservice for a plurality of client instances (Breckenridge et al.: read as A service can be provided, e.g., "in the cloud", where a client computing system can provide input data and a prediction request and receive in response a predictive output without expending client-side computing resources or requiring client-side expertise for predictive analytical modeling [0010]); and 
notifying a plurality of external applications based on deploying the particular type of machine learning model (Breckenridge et al.: read as A service can be provided, e.g., "in the cloud", where a client computing system can provide input data and a prediction request and receive in response a predictive output without expending client-side computing resources or requiring client-side expertise for predictive analytical modeling [0010]).

Claim 8. Breckenridge et al. disclose a device (FIG. 1-2), comprising: 
one or more memories (memory [0098]); and 
one or more processors, communicatively coupled to the one or more memories (read as  the terms "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor [0098]), to: 
receive input data from a data source (FIG. 4 step 402); 
pre-process and filter the input data to generate intermediate data based on receiving the input data (read as the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated [0033]), wherein the one or more processors, to pre-process the input data, are configured to: 
identify outlier data, of the input data, based on generating a set of clusters, and alter the input data to remove or alter the outlier data to generate the intermediate data; 
label one or more missing labels in the intermediate data to generate output data based on generating the intermediate data (read as training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron) [0037]); 
select, for the output data, a machine learning model, of a plurality of types of machine learning models, to apply to the output data (read as Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); 
tune a set of hyper-parameters for the machine learning model based on selecting the machine learning model (read as Although the selected predictive model was trained during the evaluation stage described above, training at that stage may have involved only a sample of the training data, or not all of the training data at one time…Accordingly, if necessary, the selected predictive model is fully trained using the training data (e.g., all K partitions) (Step 410), for example, by the model training module 212 [0046]); 
establish a model pipeline for the machine learning model based on tuning the set of hyper-parameters ((read as For a given training function, multiple different hyper-parameter configurations can be applied to the training function, again generating multiple different trained predictive models [0040] …In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046])); 
receive prediction data based on establishing the model pipeline (read as The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414). In response, the input data is input to the trained predictive model 218 and a predictive output generated by the trained model (Step 416) [[0048]); 
perform a prediction using the machine learning model and using the prediction data (read as The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414). In response, the input data is input to the trained predictive model 218 and a predictive output generated by the trained model (Step 416) [[0048]); and 
provide the prediction for display via a user interface based on performing the prediction (read as The predictive output is provided; it can be provided to the client computing system (Step 418) [0048]).
Breckenridge et al. disclose removing outliers to pre-process data.
However, in the related field of endeavor Li et al. disclose: calculating the close type of the data point to remove the outlier point, so that the initial clustering center will not be the outlier point (English Translation). The idea, of removing outliers before clustering data, is clearly disclosed by Li et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Breckenridge et al. with the teaching of Li et al. in order to remove the outlier point, so that the initial clustering center will not be the outlier point, so that the clustering effect global optimal (Li et al. (English Translation)).

Claim 12. The device of claim 8, the combination of Breckenridge et al. and Li et al. teaches, 
wherein the one or more processors are further to: 
perform a cluster analysis on the input data (Breckenridge et al.: read as classification and regression tree [0037]), wherein the cluster analysis is associated with a data purity or a data risk associated with the input data (Breckenridge et al.: read as the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); 
provide, via the user interface, a result of the cluster analysis (Breckenridge et al.: read as The predictive output is provided; it can be provided to the client computing system (Step 418) [0048]); and 
determine a modification to the input data based on providing the result of the cluster analysis via the user interface (Breckenridge et al.: read as A new score associated each of the generated retrained predictive models is generated [0008]).

Claim 13. The device of claim 12, the combination of Breckenridge et al. and Li et al. teaches, 
wherein the cluster analysis identifies a plurality of predicted sources of error in the input data (Breckenridge et al.: read as by providing the correct output as an update training sample upon detecting the error in output [0010]).

Claim 14. The device of claim 8, the combination of Breckenridge et al. and Li et al. teaches, 
wherein the one or more processors, when pre-processing and filtering the input data, are configured to perform at least one of: a space-trimming procedure, a case lowering procedure, a stop words removal procedure, a Boolean logic filtering procedure, or a regular expression pattern matching procedure (Breckenridge et al.: read as the number of exact matches of output data predicted by the trained model when compared to the output data [0043]).

Claim 15. The device of claim 8, the combination of Breckenridge et al. and Li et al. teaches, 
wherein the plurality of types of machine learning models includes at least one of: 
a random forest classifier model, a k-nearest neighbor model, a decision tree model (Breckenridge et al.: read as classification and regression tree [0036]), a multilayer perceptron model, a stochastic gradient descent classifier model, a logistic regression model, a linear support vector classifier model, a naive Bayes model, a ridge regression model, a convolutional neural network model, or an Inception v3 model.

Claims 9-11 and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US 2012/0191631 A1) in view of Li et al. (CN 110532306 B – English Translation) and further in view Wang et al. (WO 2017112813 A1).

Claim 9. The device of claim 8, the combination of Breckenridge et al. and Li et al. does not explicitly disclose wherein the input data is associated with a plurality of languages; and 
wherein the one or more processors are further to: 
identify the plurality of languages; and 
train, for the machine learning model, a plurality of sub-models for the plurality of languages.
However, in the related field of endeavor Wang et al. disclose
wherein the input data is associated with a plurality of languages (read as multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages [0002]); and 
wherein the one or more processors are further to: 
identify the plurality of languages (read as The machine translation engine can translate the original text to a second language, which is also a natural language [0003]. The plurality of the multiple language must be identified in order to perform the translation.); and 
train, for the machine learning model, a plurality of sub-models for the plurality of languages (read as The translated models, grammars, etc. can be refined by additional training and/or machine learning techniques [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Breckenridge et al. and Li et al. with the teaching of Wang et al. in order to provide computer-program products for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages (Wang et al. [0009]).

Claim 10. The device of claim 8, the combination of Breckenridge et al. and Li et al. does not explicitly disclose wherein the machine learning model is a natural language processing model or a computer vision model.
However, in the related field of endeavor Wang et al. disclose
wherein the machine learning model is a natural language processing model (read as multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages [0002]) or a computer vision model.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Breckenridge et al. and Li et al. with the teaching of Wang et al. in order to provide computer-program products for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages (Wang et al. [0009]).

Claim 11. The device of claim 8, the combination of Breckenridge et al. and Li et al. does not explicitly disclose wherein the prediction data is a first subset of a text entry and the prediction is a second subset of the text entry.
However, in the related field of endeavor Wang et al. disclose
wherein the prediction data is a first subset of a text entry and the prediction is a second subset of the text entry (read as the multi-lingual device can further be configured to determining a criticality value for the original text. In these implementations, the multi-lingual device can further be configured to determine a clarification question when the criticality value is at or above a criticality threshold value. The clarification question can be determined using the original text. The clarification question can affirm the original text, and the clarification question can be output according to the criticality value [0008].).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Breckenridge et al. and Li et al. with the teaching of Wang et al. in order to provide computer-program products for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages (Wang et al. [0009]).

Claim 16. Breckenridge et al. disclose a non-transitory computer-readable medium storing instructions (read as the terms "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor [0098]), the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one (read as the terms "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor [0098]) or more processors to: 
obtain first data (read as FIG. 4, training data (i.e., initial training data) is received from the client computing system (Step 402) [0033]) relating to a natural language processing or image processing task; 
pre-process and filter the first data to generate second data (read as the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated [0033]), wherein the one or more instructions, that cause the one or more processors to pre-process the first data, cause the one or more processors to: 
identify outlier data, of the first data, based on generating a set of clusters, and alter the first data to remove or alter the outlier data to generate the second data; 
process the second data to select a set of features from a plurality of features of the second data (read as a predictive model can be trained with different features, again generating different trained models. The selection of features, i.e., feature induction, can occur during multiple iterations of computing the training function over the training data. [[040]. The training is applied to the pre-processed data (i.e. second data)); 
apply the set of features to a plurality of types of machine learning models to evaluate the plurality of types of machine learning models (read as The effectiveness of each of the trained predictive models is estimated (Step 406). For example, a model selection module 210 is operable to estimate the effectiveness of each trained predictive model… [0042]. FIG. 4 step 406) with respect to completing the natural language processing or image processing task; 
select a particular type of machine learning model, from the plurality of types of machine learning models, for the set of features based on applying the set of features to the plurality of types of machine learning models (read as Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); 
provide access to the particular type of machine learning model via an interface (read as Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model [0046]); 
receive, as input via the interface, third data for prediction using the particular type of machine learning model (read as The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414). In response, the input data is input to the trained predictive model 218 and a predictive output generated by the trained model (Step 416) [[0048]); and 
provide, as output via the interface, a prediction, using the particular type of machine learning model, based on receiving the third data (read as The predictive output is provided; it can be provided to the client computing system (Step 418) [0048]), wherein the prediction is a text-completion prediction or an image recognition prediction.
Breckenridge et al. disclose removing outliers to pre-process data.
However, in the related field of endeavor Li et al. disclose: calculating the close type of the data point to remove the outlier point, so that the initial clustering center will not be the outlier point (English Translation). The idea, of removing outliers before clustering data, is clearly disclosed by Li et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Breckenridge et al. with the teaching of Li et al. in order to remove the outlier point, so that the initial clustering center will not be the outlier point, so that the clustering effect global optimal (Li et al. (English Translation)).
the combination of Breckenridge et al. and Li et al. does not explicitly disclose: input relating to a natural language processing or image processing task;
… the prediction is a text-completion prediction or an image recognition prediction.
However, in the related field of endeavor Wang et al. disclose: … The confidence value for the original text can use a statistical association between the original text and the verbal input. The automatic speech recognition engine can output the original text according to the confidence value for the original text. The multi-lingual device can further be configured to determine translated text corresponding to the original text… [0003].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Breckenridge et al. and Li et al. with the teaching of Wang et al. in order to provide computer-program products for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages (Wang et al. [0009]).

Claim 17. The non-transitory computer-readable medium of claim 16, the combination of Breckenridge et al., Li et al. and Wang et al. teaches,
wherein the one or more instructions, that cause the one or more processors to apply the set of features, cause the one or more processors to: 
automatically optimize hyper parameters (Breckenridge et al.: read as the hyper-parameter configurations to apply to the training functions [0045])  of the plurality of types of machine learning models to attempt to optimize the plurality of types of machine learning models (Breckenridge et al.: read as one or more different metrics can be used to estimate the effectiveness of the trained model. For example, cross-validation results can be used to indicate whether the trained predictive model generated more false positive results than true positives and ignores any false negatives [0043]).

Claim 18. The non-transitory computer-readable medium of claim 16, the combination of Breckenridge et al., Li et al. and Wang et al. teaches,
wherein the one or more instructions, that cause the one or more processors to apply the set of features, cause the one or more processors to: 
provide, via a user interface, a visualization of model performance of the plurality of types of machine learning models (Breckenridge et al.: read as … In some implementations, the trained models are ranked based on the value of their respective scores [0046 …The operator can select one of the available predictive models, e.g., by clicking on the name or icon. In response, a second web page (e.g., a form) can be displayed that prompts the operator to upload input data that can be used by the selected trained model to provide predictive output data (in some implementations, the form can be part of the first web page described above) [0055]) at completing the natural language processing (Wang et al.: read as the verbal input [0003]) or image processing task; and 
receive, via the user interface, a selection of the particular type of machine learning model based on providing the visualization of the model performance of the plurality of types of machine learning models (Breckenridge et al.: read as … In some implementations, the trained models are ranked based on the value of their respective scores [0046 …The operator can select one of the available predictive models, e.g., by clicking on the name or icon. In response, a second web page (e.g., a form) can be displayed that prompts the operator to upload input data that can be used by the selected trained model to provide predictive output data (in some implementations, the form can be part of the first web page described above) [0055]).

Claim 19. The non-transitory computer-readable medium of claim 16, the combination of Breckenridge et al., Li et al. and Wang et al. teaches,
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
optimize hyper parameters of the particular type of machine learning model (Breckenridge et al.: read as the hyper-parameter configurations to apply to the training functions [0045]); and 
retrain the particular type of machine learning model based on optimizing the hyper parameters of the particular type of machine learning model (Breckenridge et al.: read as one or more different metrics can be used to estimate the effectiveness of the trained model. For example, cross-validation results can be used to indicate whether the trained predictive model generated more false positive results than true positives and ignores any false negatives [0043]).

Claim 20. The non-transitory computer-readable medium of claim 16, the combination of Breckenridge et al., Li et al. and Wang et al. teaches,
wherein the one or more instructions, that cause the one or more processors to provide access to the particular type of machine learning model via the interface, cause the one or more processors to: 
deploy the particular type of machine learning model as a webservice for a plurality of client instances (Breckenridge et al.: read as the training data is uploaded using an HTTP web service …The client computing system 202 can access storage objects using a RESTful API to upload and to store their training data on the predictive modeling server system 206. In other implementations, the training data is uploaded using a hosted execution platform, e.g., AppEngine available from Google Inc. of Mountain View, Calif. The predictive modeling server system 206 can provide utility software that can be used by the client computing system 202 to upload the data [0035]); and 
notify a plurality of external applications based on deploying the particular type of machine learning model (Breckenridge et al.: read as The predictive modeling server system 206 can provide utility software that can be used by the client computing system 202 to upload the data. In some implementations, the predictive modeling server system 206 can be made accessible from many platforms [0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646